Exhibit 10.2




AMENDMENT NO. 1 TO

SHARE EXCHANGE AGREEMENT




This Amendment No. 1 to Share Exchange Agreement dated as of July 31, 2009 (the
Amendment”), is by and among DEVELOCAP, INC., a Nevada corporation (the
“Acquiror”), each of the Persons listed on Exhibit B hereto (collectively the
“Shareholders” and individually a “Shareholder”) and TRAI THIEN SEA TRANSPORT
INVESTMENT AND DEVELOPMENT JOINT STOCK COMPANY (the “Company”) (the Acquiror,
the Shareholders and the Company are hereinafter collectively referred to as the
“Parties”).




BACKGROUND




On March 31, 2009, the Parties entered into a Share Exchange Agreement (the
“Agreement”), pursuant to which, the Acquiror agreed to issue to the
Shareholders an aggregate of 23,400,000 shares of common stock of the Acquiror
 in exchange for all of the issued and outstanding stock of the Company.  The
Parties desire to amend certain terms of the Agreement such that 7,497,000
shares of Acquiror’s common stock to be issued to the Shareholders and
14,903,000 shares of the Company’s common stock are placed in escrow at closing
and released pursuant to the terms of that certain escrow agreement to be
entered into by and between the Acquiror, the Shareholders, the Company and
Sichenzia Ross Friedman Ference LLP as escrow agent.




In addition, although the approval of the Acquiror Shareholders was not required
to affect the transaction contemplated by the Agreement, they were inadvertently
included as one of the original parties to the Agreement.  Accordingly, the
Parties desire to amend certain terms of the Agreement such that the Acquiror
Shareholders are no longer a party to the Agreement and all references made
therein to the Acquiror Shareholders are removed.

 

AGREEMENT




1.

The Parties agree to restate the preamble to the Agreement as follows:




This Share Exchange Agreement, dated as of March 31, 2009, is made by and among
DEVELOCAP , INC., a Nevada corporation (the "Acquiror"), each of the Persons
listed on Exhibit B hereto (collectively, the "Shareholders", and individually a
"Shareholder"), and TRAI THIEN SEA TRANSPORT INVESTMENT AND DEVELOPMENT JOINT
STOCK COMPANY  (the "Company").




2.

The Parties agree to insert the following definitions contained in Section I of
the Agreement:




1.59

“Escrow Agent” means Sichenzia Ross Friedman Ference LLP, with offices located
at 61 Broadway, New York, New York 10006.




1.60 “Escrow Agreement” means the Escrow Agreement in substantially the form of
Appendix A hereto executed and delivered contemporaneously with this Agreement.




3.

The Parties agree to restate the following definitions contained in Section I of
the Agreement:




1.51

“Shares” means the 20,943,000 issued and outstanding shares of the Company owned
by the Shareholders and exchanged pursuant to this Agreement.




4.

The Parties agree to restate Section 2.1 of the Agreement as follows:




2.1

Share Exchange. Each of the Shareholders desires to transfer to, and the
Acquiror desires to acquirer from each Shareholder, that number of Shares set
out beside the respective names of the Shareholders in Exhibit “BB” for the
consideration and on the terms set forth in this Agreement.  The aggregate
consideration for the Shares acquired by the Acquiror pursuant to this Agreement
will be 23,400,000 shares of the Acquiror’s Common Stock, which shares shall be
issued to the Shareholders in accordance with Section 2.2, on a pro rata basis
among the Shareholders based on the percentage of the Shares owned by each
Shareholder as set forth in Exhibit BB.








--------------------------------------------------------------------------------

5.

The Parties agree to restate Section 2.2 of the Agreement as follows:




2.2

Escrow of Shares. Upon execution of this Agreement, the Acquiror shall place an
aggregate of 14,903,000shares of Acquiror’s common stock, consisting of the
Subsequent Acquisition Shares (as such term is defined in Section 3.2) in escrow
with the Escrow Agent pursuant to the terms of the Escrow Agreement.  In
addition, at Closing the Shareholders shall place that number of shares set out
beside their respective name on Exhibit “BB” in escrow with the Escrow Agent
pursuant to the terms of the Escrow Agreement.  Such shares shall be released by
the Escrow Agent in accordance with the terms of the Escrow Agreement and
Section III hereof.




6

The Parties agree to restate Section III of the Agreement in its entirety as
follows:




3.1

Closing. The initial closing of the share exchange will occur on or before
September 30, 2009 (the “Initial Acquisition”). The consideration for the
Initial Acquisition shall be 7,497,000 shares of the Acquiror’s common stock
(the “Initial Acquisition Shares”).  The closing of the Initial Acquisition (the
“Closing”)  shall take place at the offices of the Escrow Agent in New York, New
York, on or before September 30, 2009, or at such later date as all of the
closing conditions set forth in Sections 9 and 10 have been satisfied or waived
(the “Closing Date”).  At the Closing, each Shareholder will deliver to the
Acquiror certificate(s) evidencing the number of Shares held by such Shareholder
(as set forth in Exhibit BB), along with executed medallion guaranteed stock
powers transferring such Shares to the Acquiror, against delivery to each
Shareholder by the Acquiror of a certificate evidencing such Shareholder's pro
rata share of the Initial Acquisition Shares (as set forth in Exhibit BB).




3.2

Subsequent Closing.  Following the Closing Date, the Acquiror shall have the
right to acquire up to the remaining 51% interest in the Company (the
“Subsequent Closing”) in accordance with applicable Vietnamese laws and
regulations (the “Subsequent Acquisition”).  The Acquiror shall be permitted to
acquire such additional shares of the Company as permitted, from time to time,
by applicable Vietnamese laws and regulations.  The consideration for the
Subsequent Acquisition shall be up to an aggregate of 14,903,000 shares of the
Acquiror’s common stock (the “Subsequent Acquisition Shares”).  Such subsequent
closing or closings, as the case may be, shall take place at the offices of the
Escrow Agent in New York, New York, on or before December 31, 2012, or at such
later date as agreed by the parties (the “Subsequent Closing Date”).  At such
subsequent closing or closings, in accordance with the terms of the Escrow
Agreement, the Escrow Agent will deliver to the Acquiror certificate(s)
evidencing the Subsequent Acquisition Shares along with executed medallion
guaranteed stock powers (or such transfer documents required by applicable law)
transferring such Shares to the Acquiror, against delivery to each Shareholder
by the Escrow Agent of a certificate evidencing such Shareholder’s pro rata
share of the Subsequent Acquisition Shares.  




7.

The Parties agree to restate Section 5.6 of the Agreement as follows:




5.6

Binding Obligations. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the Acquiror and the Shareholders, this
Agreement is, and as of the Closing each other agreement or instrument
contemplated hereby to which the Company is a party, will have been duly
authorized, executed and delivered by the Company and will be the legal, valid
and binding Agreement of the Company and is enforceable against the Company in
accordance with its terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally.




8.

The Parties agree to restate the heading and preamble of Section VI of the
Agreement as follows:  




SECTION VI

REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR




The Acquiror represents and warrants to the Shareholders and the Company as
follows:




9.

The Parties agree to delete Section 8.8 of the Agreement in its entirety.




10.

The Parties agree to restate Section IX of the Agreement in its entirety as
follows:








2







--------------------------------------------------------------------------------

SECTION IX

CONDITIONS PRECEDENT TO THE ACQUIROR'S

OBLIGATION TO CLOSE




The Acquiror's obligation to acquire the Initial Acquisition Shares and, as
permitted by applicable Vietnamese laws and regulations, the Subsequent
Acquisition Shares and to take the other actions required to be taken by the
Acquiror at the Initial Closing and the Subsequent Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Acquiror, in whole or in part):




9.1

Accuracy of Representations. The representations and warranties of the Company
and the Shareholders set forth in this Agreement or in any Schedule or
certificate delivered pursuant hereto that are not qualified as to materiality
shall be true and correct in all material respects as of the date of this
Agreement, and shall be deemed repeated as of the Initial Closing Date and
Subsequent Closing Date and shall then be true and correct in all material
respects, except to the extent a representation or warranty is expressly limited
by its terms to another date and without giving effect to any supplemental
Schedule. The representations and warranties of the Company and the Shareholders
set forth in this Agreement or in any Schedule or certificate delivered pursuant
hereto that are qualified as to materiality shall be true and correct in all
respects as of the date of this Agreement, and shall be deemed repeated as of
the Initial Closing Date and Subsequent Closing Date and shall then be true and
correct in all respects, except to the extent a representation or warranty is
expressly limited by its terms to another date and without giving effect to any
supplemental Schedule.




9.2

Performance by the Company and Shareholders.




9.2.1

All of the covenants and obligations that the Company and Shareholders are
required to perform or to comply with pursuant to this Agreement at or prior to
the Initial Closing or Subsequent Closing (considered collectively), and each of
these covenants and obligations (considered individually), must have been duly
performed and complied with in all material respects.




9.2.2

Each document required to be delivered by the Company and the Shareholders
pursuant to this Agreement at or prior to Closing must have been delivered.




9.3

No Force Majeure Event. Since December 31, 2008, there shall not have been any
delay, error, failure or interruption in the conduct of the business of any
Acquired Company, or any loss, injury, delay, damage, distress, or other
casualty, due to force Majeure including but not limited to (a) acts of God; (b)
fire or explosion; (c) war, acts of terrorism or other civil unrest; or (d)
national emergency.




9.4

Certificate of Officer. On the Initial Closing Date and Subsequent Closing Date,
as applicable, the Company will have delivered to the Acquiror a certificate,
dated as of the date thereof, executed by an officer of the Company, certifying
the satisfaction of the conditions specified in Sections 9.1, 9.2 and 9.3.




9.5

Certificate of Shareholders. On the Initial Closing Date and Subsequent Closing
Date, as applicable, each Shareholder will have delivered to the Acquiror a
certificate, dated as of the date thereof, executed by such Shareholder, if a
natural person, or an authorized officer of the Shareholder, if an entity,
certifying the satisfaction of the conditions specified in Sections 9.1 and 9.2.




9.6

Consents.




9.6.1

All material consents, waivers, approvals, authorizations or orders required to
be obtained, and all filings required to be made, by the Company and/or the
Shareholders for the authorization, execution and delivery of this Agreement and
the consummation by them of the transactions contemplated by this Agreement,
shall have been obtained and made by the Company or the Shareholders, as the
case may be, except where the failure to receive such consents, waivers,
approvals, authorizations or orders or to make such filings would not have a
Material Adverse Effect on the Company or the Acquiror.





3







--------------------------------------------------------------------------------

9.7

Documents. The Company and the Shareholders must have caused the following
documents to be delivered to the Acquiror as of the Initial Closing Date and
Subsequent Closing Date:




a Secretary's Certificate of the Company, dated as of the date therof,
certifying attached copies of (A) the Organizational Documents of the Company
and each Company Subsidiary, (B) the resolutions of General Meeting of
Shareholder or the Company Board of the Company (subject to the Charter of the
Company) approving this Agreement and the transactions contemplated hereby; and
(C) the incumbency of each authorized officer of the Company signing this
Agreement and any other agreement or instrument contemplated hereby to which the
Company is a party;




9.7.1

a certified certificate of good standing, or equivalent thereof, of the Company;




9.7.2

each of the Transaction Documents to which the Company and/or the Shareholders
is a party, duly executed; and




9.7.3

such other documents as the Acquiror may reasonably request for the purpose of
(i) evidencing the accuracy of any of the representations and warranties of the
Company and the Shareholders pursuant to Section 9.1, (ii) evidencing the
performance of, or compliance by the Company and the Shareholders with, any
covenant or obligation required to be performed or complied with by the Company
or the Shareholders, as the case may be, (iii) evidencing the satisfaction of
any condition referred to in this Section 9, or (iv) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement.




9.8

No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against the Acquiror, the Company or any Shareholder, or
against any Affiliate thereof, any Proceeding (which Proceeding remains
unresolved as of the Initial Closing Date or Subsequent Closing Date) (a)
involving any challenge to, or seeking damages or other relief in connection
with, any of the transactions contemplated by this Agreement, or (b) that may
have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the transactions contemplated by this Agreement.




9.9

No Claim Regarding Stock Ownership or Consideration. There must not have been
made or threatened by any Person any claim asserting that such Person (a) is the
holder of, or has the right to acquire or to obtain beneficial ownership of the
Shares or any other stock, voting, equity, or ownership interest in, the
Company, or (b) is entitled to all or any portion of the Acquiror Shares.




11.

The Parties agree to restate Section X of the Agreement as follows:




SECTION X

CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY

AND THE SHAREHOLDERS TO THE CLOSING




The Shareholders' obligation to transfer the Shares and the obligations of the
Company to take the other actions required to be taken by the Company at the
Initial Closing and, as applicable, the Subsequent Closing, are subject to the
satisfaction, at or prior to the Initial Closing or Subsequent Closing, as
applicable, of each of the following conditions (any of which may be waived by
the Company and the Shareholders, in whole or in part):




10.1

Accuracy of Representations. The representations and warranties of the Acquiror
set forth in this Agreement or in any Schedule or certificate delivered pursuant
hereto that are not qualified as to materiality shall be true and correct in all
material respects as of the date of this Agreement, and shall be deemed repeated
as of the Initial Closing Date and Subsequent Closing Date, as applicable, and
shall then be true and correct in all material respects, except to the extent a
representation or warranty is expressly limited by its terms to another date and
without giving effect to any supplemental Schedule. The representations and
warranties of the Acquiror and Acquiror Shareholders set forth in this Agreement
or in any Schedule or certificate delivered pursuant hereto that are qualified
as to materiality shall be true and correct in all respects as of the date of
this Agreement, and shall be deemed repeated as of the Initial Closing Date and
Subsequent Closing Date, as applicable, and shall then be true and correct in
all respects, except to the extent a representation or warranty is expressly
limited by its terms to another date and without giving effect to any
supplemental Schedule.








4







--------------------------------------------------------------------------------

10.2

Performance by the Acquiror.




10.2.1

All of the covenants and obligations that the Acquiror are required to perform
or to comply with pursuant to this Agreement at or prior to the Initial Closing
and Subsequent Closing (considered collectively), and each of these covenants
and obligations (considered individually), must have been performed and complied
with in all respects.




10.2.2

As of the Initial Closing Date, all directors and officers of Acquiror shall
have tendered their resignations in a form reasonably acceptable to the Company,
and the Shareholders’ nominees shall have been appointed to the Acquiror’s board
of directors in a form reasonably acceptable to the Company; and




10.2.3

Each document required to be delivered by the Acquiror and Acquiror Shareholders
pursuant to this Agreement must have been delivered.




10.3

No Force Majeure Event. Since January 31, 2009, there shall not have been any
delay, error, failure or interruption in the conduct of the business of any
Acquiror Company, or any loss, injury, delay, damage, distress, or other
casualty, due to force majeure including but not limited to (a) acts of God; (b)
fire or explosion; (c) war, acts of terrorism or other civil unrest; or (d)
national emergency.




10.4

Certificate of Officer. On the Initial Closing Date and the Subsequent Closing
Date, as applicable, the Acquiror will have delivered to the Company a
certificate, dated as of the date thereof, executed by an officer of the
Acquiror, certifying the satisfaction of the conditions specified in Sections
10.1, 10.2. and 10.3.




10.5

Consents.




10.5.1

All material consents, waivers, approvals, authorizations or orders required to
be obtained, and all filings required to be made, by the Acquiror for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by the Acquiror, except where the failure to receive such consents,
waivers, approvals, authorizations or orders or to make such filings would not
have a Material Adverse Effect on the Company or the Acquiror.




10.6

Documents. The Acquiror must have caused the following documents to be delivered
to the Company and/or the Shareholders on the Initial Closing Date and
Subsequent Closing Date:




10.6.1

a Secretary's Certificate, dated as of the date thereof certifying attached
copies of (A) the Organizational Documents of the Acquiror and each Acquiror
Subsidiary, (B) the resolutions of the Acquiror Board approving this Agreement
and the transactions contemplated hereby; and (C) the incumbency of each
authorized officer of the Acquiror signing this Agreement and any other
agreement or instrument contemplated hereby to which the Acquiror is a party;

 

10.6.2

a Certificate of Good Standing of the Acquiror;




10.6.3

each of the Transaction Documents to which the Acquiror is a party, duly
executed; and




10.6.4

such other documents as the Company may reasonably request for the purpose of
(i) evidencing the accuracy of any representation or warranty of the Acquiror
pursuant to Section 10.1, (ii) evidencing the performance by the Acquiror of, or
the compliance by the Acquiror with, any covenant or obligation required to be
performed or complied with by the Acquiror, (iii) evidencing the satisfaction of
any condition referred to in this Section 10, or (iv) otherwise facilitating the
consummation of any of the transactions contemplated by this Agreement.




10.7

No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against the Acquiror, the Company or any Shareholder, or
against any Affiliate thereof, any Proceeding (which Proceeding remains
unresolved as of the Initial Closing Date or Subsequent Closing Date ) (a)
involving any challenge to, or seeking damages or other relief in connection
with, any of the transactions contemplated hereby, or (b) that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the transactions contemplated hereby.





5







--------------------------------------------------------------------------------




12.

The Parties agree to delete Section 12.2 of the Agreement in its entirety.




13.

The Parties agree to restate Section 12.5 as follows:




12.5

Breach by Shareholders. Nothing in this Section 12 shall limit the Acquiror's
right to pursue any appropriate legal or equitable remedy against any
Shareholder with respect to any Damages arising, directly or indirectly, from or
in connection with: (a) any breach by such Shareholder of any representation or
warranty made by such Shareholder in this Agreement or in any certificate
delivered by such Shareholder pursuant to this Agreement or (b) any breach by
such Shareholder of its covenants or obligations in this Agreement.




14.

The Parties agree to restate Section 13.3.1 as follows:




13.3.1

Subsequent to the date of this Agreement, the Acquiror, the Shareholders and the
Company will maintain in confidence, and will cause their respective directors,
officers, employees, agents, and advisors to maintain in confidence, any
written, oral, or other information obtained in confidence from another party in
connection with this Agreement or the transactions contemplated by this
Agreement, unless (a) such information is already known to such party or to
others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any required filing with the
Commission, or obtaining any consent or approval required for the consummation
of the transactions contemplated by this Agreement, or (c) the furnishing or use
of such information is required by or necessary or appropriate in connection
with legal proceedings.




15.

Representations and Warranties of the Shareholders.  




15.1

Authority. The Shareholder has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Amendment and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of this Amendment by the Shareholder and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of such Shareholder and no further action is required by such
Shareholder in connection therewith.  This Amendment has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Shareholder enforceable
against the Shareholder in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.




15.2

All of the Shareholder’s representations and warranties contained in this
Amendment shall survive the execution, delivery, and acceptance of this
Amendment by the parties hereto.  The Shareholder expressly reaffirms that each
of the representations and warranties set forth in the Agreement, continues to
be true, accurate, complete, and the Shareholder hereby remakes and incorporates
herein by reference each such representation and warranty as though made on the
date of this Amendment.




16.

Representations and Warranties of the Company.




16.1

Authorization and Validity of this Agreement. The execution, delivery and
performance by the Company of this Amendment and the recording of the transfer
of the Shares and the delivery of the Shares are within the Company's corporate
powers, have been duly authorized by all necessary corporate action, do not
require from the Board or Shareholders of the Company any consent or approval
that has not been validly and lawfully obtained, require no authorization,
consent, approval, license, exemption of or filing or registration with any
court or governmental department, commission, board, bureau, agency or
instrumentality of government that has not been  validly and lawfully obtained,
filed or registered, as the case may be, except for those that, if not obtained
or made would not have a Material Adverse Effect.








6







--------------------------------------------------------------------------------

16.2

All of the Company’s warranties and representations contained in this Amendment
shall survive t he execution, delivery and acceptance of this Amendment by the
parties hereto.  The  Company expressly reaffirms that each of the
representations and warranties set forth in the Agreement, continues to be true,
accurate and complete, and the Company hereby remake and incorporate herein by
reference each such representation and warranty as though made on the date of
this Amendment.




17.

Representations and Warranties of the Acquiror.




17.1

Authorization. The Acquiror has all requisite authority and power (corporate and
other), governmental licenses, authorizations, consents and approvals to enter
into this Amendment and each of the Transaction Documents to which the Acquiror
is a party, to consummate the transactions contemplated by this Amendment and
each of the Transaction Documents to which the Acquiror is a party and to
perform its obligations under this Amendment and each of the Transaction
Documents to which the Acquiror is a party. The execution, delivery and
performance by the Acquiror of this Amendment and each of the Transaction
Documents to which the Acquiror is a party have been duly authorized by all
necessary corporate action and do not require from the Acquiror Board or the
stockholders of the Acquiror any consent or approval that has not been validly
and lawfully obtained. The execution, delivery and performance by the Acquiror
of this Amendment and each of the Transaction Documents to which the Acquiror is
a party requires no authorization, consent, approval, license, exemption of or
filing or registration with any Governmental Authority or other Person other
than such customary filings with the Commission for transactions of the type
contemplated by this Amendment.




17.2

All of the Acquiror’s warranties and representations contained in this Amendment
shall survive the execution, delivery and acceptance of this Amendment by the
parties hereto.  The Acquiror expressly reaffirms that each of the
representations and warranties set forth in the Agreement, continues to be true,
accurate and complete, and the Acquiror hereby remake and incorporate herein by
reference each such representation and warranty as though made on the date of
this Amendment.




18.

Miscellaneous.




18.1

Except as specifically modified herein, all of the terms, provisions and
conditions of the Amendment and all other documents executed in connection with
the Amendment shall be identical to the terms, provisions and conditions of the
Agreement and shall remain in full force and effect and the rights and
obligations of the parties with respect thereto shall, except as specifically
provided herein, be unaffected by this Amendment and shall continue as provided
in such documents and shall not be in any way changed, modified or superseded by
the terms set forth herein.




18.2

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be delivered as set forth in the Agreement.




18.3

All questions concerning the construction, validity, enforcement and
interpretation of this Amendment shall be determined in accordance with the
provisions of the Agreement.




18.4

This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, permitted assigns and legal
representatives.  This Amendment shall be for the sole benefit of the parties to
this Amendment and their respective heirs, successors, permitted assigns and
legal representatives and is not intended, nor shall be construed, to give any
person or entity, other than the parties hereto and their respective heirs,
successors, assigns and legal representatives, any legal or equitable right,
remedy or claim hereunder.




18.5

This Amendment may be executed in counterparts, all of which when taken together
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.




18.6

This Amendment constitutes the entire agreement among the parties with respect
to the matters covered hereby and thereby and supersedes all previous written,
oral or implied understandings among them with respect to such matters.





7







--------------------------------------------------------------------------------










18.7    The invalidity of any portion hereof shall not affect the validity,
force or effect of the remaining portions hereof.  If it is ever held that any
restriction hereunder is too broad to permit enforcement of such restriction to
its fullest extent, such restriction shall be enforced to the maximum extent
permitted by law.




18.8

No provision of this Amendment may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and the Holder
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Amendment shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.








8







--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment No. 1
to the Share Exchange Agreement as of the date first written above.




ACQUIROR




DEVELOCAP, INC.







By : /s/ Lori Laney               

Name: Lori Laney

Title: President




_______________________________

Witness








9







--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE




IN WITNESS WHEREOF, the parties have executed and delivered this Share Exchange
Agreement as of the date first written above.




THE COMPANY:




TRAI THIEN SEA TRANSPORT INVESTMENT AND DEVELOPMENT JOINT STOCK COMPANY







By: /s/ Nguyen Quoc Khanh

Name: Nguyen Quoc Khanh

Title: President & CEO

Witness







 




COMPANY SHAREHOLDERS:

 

/s/ Nguyen Quoc Khanh

 

Mr. Nguyen Quoc Khanh

Witness

 

 

/s/ Nguyen Thuy The Ha

 

Mr. Nguyen Thuy The Ha

Witness

 

 

/s/ Nguyen Van Van

 

Mr. Nguyen Van Van

Witness

 

 

/s/ Ton Quang Viet

 

Mr. Ton Quang Viet

Witness

 

 

/s/ Dinh Minh Hoang

 

Mr. Dinh Minh Hoang

Witness

 

 

/s/ Vu Quoc Hao

 

Mr. Vu Quoc Hao

Witness

 

 

/s/ Pham Xuan Nghi

 

Mr. Pham Xuan Nghi

Witness

 

 

/s/ Nguyen Van Nghiep

 

Mr. Nguyen Van Nghiep

Witness

 

 

/s/ Tran Van Hien

 

Mr. Tran Van Hien

Witness











10







--------------------------------------------------------------------------------

EXHIBIT B




LIST OF SHAREHOLDERS OF THE COMPANY







No

Shareholder Name

No of Shares Owned

Percentage of the Total Issued and Outstanding Shares of the Company

1.

Nguyễn Quốc Khánh

19,600,000

93.68%

2.

Nguyễn Văn Vân

500,000

02.39%

3.

Nguyễn Thụy Thể Hà

500,000

02.39%

4.

Tôn Quang Việt

20,000

00.10%

5.

Đinh Minh Hoàng

6,000

00.03%

6.

Vũ Quốc Hảo

100,000

00.48%

7.

Phạm Xuân Nghị

20,000

00.10%

8.

Nguyễn Văn Nghiệp

100,000

00.48%

9.

Trần Văn Hiền

33,500

00.16%

10.

Nguyễn Hải Sơn

33,500

00.16%

11.

Nguyễn Văn Thông

20,000

00.10%

12.

Lê Văn Bình

10,000

00.05%

 

Total Issued and Outstanding Shares

20,943,000

100.00%








11







--------------------------------------------------------------------------------




 

EXHIBIT BB

PHỤ LỤC BB




SHARES AND ACQUIROR SHARES TO BE EXCHANGED

CỔ PHIẾU VÀ CỔ PHIẾU CỦA BÊN MUA ĐƯỢC CHUYỂN ĐỔI




Total Shares to be delivered by the Shareholders to Acquiror:
__________________________

Tổng số cổ phiếu do cổ đông chuyển giao cho bên mua: __________________________




Total Acquiror Shares to be delivered by the Acquiror to the
Shareholders:________________

Tổng số cổ phiếu của bên mua được bên mua chuyển cho các cổ
đông:________________







Name & Address of Each Shareholder

No. of Shares Owned

Percentage of Total Shares Owned

Percentage of Acquiror’s Shares of Common Stock Immediately After Closing

Percentage of Total Acquiror Shares Issuable at Closing

Pro-Rata Share of Closing Acquiror Shares

Nguyễn Quốc Khánh

19,600,000

93.59%

21,899,441

93.59%

93.59%

Nguyễn Văn Vân

500,000

02.39%

558,659

02.39%

02.39%

Nguyễn Thụy Thể Hà

500,000

02.39%

558,659

02.39%

02.39%

Tôn Quang Việt

20,000

00.10%

23,346

00.10%

00.10%

Đinh Minh Hoàng

6,000

00.03%

6,704

00.03%

00.03%

Vũ Quốc Hảo

100,000

00.48%

111,732

00.48%

00.48%

Phạm Xuân Nghị

20,000

00.10%

22,346

00.10%

00.10%

Nguyễn Văn Nghiệp

100,000

00.48%

111,732

00.48%

00.48%

Trần Văn Hiền

33,500

00.16%

37,430

00.16%

00.16%

Nguyễn Hải Sơn

33,500

00.16%

37,430

00.16%

00.16%

Nguyễn Văn Thông

20,000

00.10%

23,346

00.10%

00.10%

Lê Văn Bình

10,000

00.05%

11,173

00.05%

00.05%








12







--------------------------------------------------------------------------------




Tên và địa chỉ của mỗi cổ đông

Số lượng cổ phiếu sở hữu

Phầm trăm tổng cổ phiếu sở hữu

Phầm trăm cổ phiếu thường chia cho bên mua ngay sao khi kết thúc dịch vụ

Phần trăm tổng cổ phiếu có thể phát hành vào thời điểm kết thúc dịch vụ chia cho
bên mua

Phần chia theo tỷ lệ của cổ phiếu bên mua vào thời điểm kết thúc dịch vụ

Nguyễn Quốc Khánh

19,600,000

93.59%

21,899,441

93.59%

93.59%

Nguyễn Văn Vân

500,000

02.39%

558,659

02.39%

02.39%

Nguyễn Thụy Thể Hà

500,000

02.39%

558,659

02.39%

02.39%

Tôn Quang Việt

20,000

00.10%

23,346

00.10%

00.10%

Đinh Minh Hoàng

6,000

00.03%

6,704

00.03%

00.03%

Vũ Quốc Hảo

100,000

00.48%

111,732

00.48%

00.48%

Phạm Xuân Nghị

20,000

00.10%

22,346

00.10%

00.10%

Nguyễn Văn Nghiệp

100,000

00.48%

111,732

00.48%

00.48%

Trần Văn Hiền

33,500

00.16%

37,430

00.16%

00.16%

Nguyễn Hải Sơn

33,500

00.16%

37,430

00.16%

00.16%

Nguyễn Văn Thông

20,000

00.10%

23,346

00.10%

00.10%

Lê Văn Bình

10,000

00.05%

11,173

00.05%

00.05%







1

The address for each Shareholder is c/o

Địa chỉ của từng Cổ Đông là c/o

2

Numbers do not add up to 100% due to rounding.

Số không được tính cộng thêm đến 100% do làm tròn.

3

Numbers do not add up to 100% due to rounding

Số không được tính cộng thêm đến 100% do làm tròn.








13







--------------------------------------------------------------------------------

APPENDIX A




FORM OF ESCROW AGREEMENT




[To be attached]








14





